Citation Nr: 0608686	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral pain syndrome with right torn meniscus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from January 1998 to 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
patellofemoral pain syndrome with right torn meniscus.  

In November 2004 the case was remanded for further 
development.  The case has now been returned for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has arthritis of the right knee with 
functional impairment from pain which is compensated 
separately from his service-connected patellofemoral pain 
syndrome with right torn meniscus.  

2.  The veteran has had three right meniscectomies with 
minimal residual symptoms and no episodes of actual locking 
of the right knee, instability, effusion or fluid in the 
joint. 


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome with right torn meniscus is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Codes 5019 - 5259 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The VCAA regulations and the substantive governing law and 
regulations were cited in the Statement of the Case (SOC) of 
February 2003.  The appellant was notified of the VCAA in an 
April 2003 RO letter.  A subsequent letter in December 2004 
notified him that VA would obtain all relevant evidence.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  His relevant private clinical 
records have been obtained and are on file.  In fact, he 
submitted private clinical records as recently as August 
2005.  Also, his VA clinical records are on file and he 
underwent either VA or official rating examinations in August 
2001, August 2003, March 2004, and August 2005.  38 U.S.C.A. 
§ 5103A(d).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Thus, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (Where entitlement to compensation has already been 
established and an increased rating is at issue, the present 
level of disability is of primary importance) is not 
applicable following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

The record reflects that the veteran is service-connected for 
disabilities of both knees.  The disability at issue has been 
evaluated under the criteria of 38 C.F.R. § 4.71a, DC 5019 
and 5259.  The Board will consider all possibly applicable 
DCs in attempting to arrive at the proper evaluation.  

Traumatic arthritis and synovitis, under 38 C.F.R. § 4.71a, 
DC 5010 and 5019, are rated as degenerative arthritis under 
DC 5003 which, in turn, requires consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Also, functional loss and the 
impact of pain must be considered.  VAOGCPREC 9-98.  See also 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact.  Under 38 C.F.R. §§ 4.40 and 4.45 
functional loss of joints, arthritic or otherwise, may be due 
either to pain on use or limitation of motion and in either 
event warrants at least the minimum rating but it must be 
supported by adequate pathology and evidenced by visible 
behavior on motion because ratings based on limited motion do 
not ipso facto include or subsume the other rating factors in 
§§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, 
and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  DCs 5260 and 5261 set 
forth the criteria for evaluations based on limitation of 
motion and VAOGPREC 9-2004 (September 17, 2004) provides that 
separate ratings may be assigned for limitation in the two 
planes of knee motion, i.e., extension and flexion without 
violation of the rule against pyramiding, at 38 C.F.R. 
§ 4.14.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding.  VAOGCPREC 23-
97.  A compensable degree of limited motion under DCs 5260 
and 5261 need not be shown; rather, a compensable rating may 
be granted, in addition to a rating for instability under DC 
5257, if there is X-ray evidence of arthritis and also 
painful motion under 38 C.F.R. § 4.59.  VAOGCPREC 9-98.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Background

On official examination in August 2001 the veteran reported 
that for 1 1/2 years he had had bilateral knee pain, weakness, 
and stiffness with sitting, squatting or standing in one 
place for a long period of time.  He had difficulty squatting 
at all due to pain and popping.  Prolonged sitting or 
standing in one spot made his knee cap sublux and become 
sore.  His flare-ups occurred twice monthly and lasted up one 
or two weeks.  He took Naproxen and he rested when he had a 
flare-up.  During flare-ups he was unable to bend his knees 
and walking was painful.  He had taken Vicodin for severe 
pain and had had physical therapy.  He was scheduled for knee 
surgery.  He worked as a fire fighter.  An MRI had reportedly 
revealed a meniscus tear.  

On examination the veteran could move all extremities without 
any problem.  His leg lengths were equal.  His posture and 
gait were normal.  His sensory and motor status was normal in 
the lower extremities and his deep tendon reflexes (DTRs) 
were +2/4.  The appearance of his knee joints was normal.  
Drawer, McMurray, Lachman, and patellar compression tests 
were negative, bilaterally.  Motion of the right knee was 
from zero (0) degrees of extension to 130 degrees of flexion 
(with 140 degrees being normal flexion).  There was pain at 
the extreme ranges of motion of the right knee.  Weakness, 
fatigue, incoordination or lack of endurance did not affect 
range of motion of the right knee.  X-rays revealed an 
ossicle anterior to the proximal tibia, and possibly in the 
patellar tendon, from an old injury or Osgood-Schlatter's 
disease, bilaterally.  The past MRI was reviewed and revealed 
a horizontal oblique tear of the posterior horn of the medial 
meniscus, incidental bone islands in the lateral femoral 
condyle and mid-tibia adjacent to the tibial spine but the 
cruciate ligaments and lateral meniscus were intact.  The 
relevant diagnosis was a right torn meniscus with decreased 
range of motion.  

SMRs reveal that in October 2001 the veteran underwent 
surgical repair of a tear of the right medial meniscus.  

A May 2002 VAOPT reveals that the veteran had some mild 
tenderness in the inferior portion of the medial collateral 
ligament of the right knee.  There was no tibial plateau 
tenderness.  There was full range of motion of the right knee 
and some crepitus.  All ligaments were intact.  

February 2003 records of the Souther Oregon Orthopedics, 
Inc., reflect that about one month after the October 2001 
surgery the veteran had an arthroscopic partial meniscectomy, 
following which he underwent physical therapy.  On 
examination in February 2003 motion of the right knee was 
from 0 degrees of extension to 130 degrees of flexion.  After 
a discussion with the examiner, the veteran indicated that he 
wished to pursue a job as a fire fighter and the examiner saw 
no reason not to pursue it.  

On VA examination in August 2003 the claim file was reviewed.  
It was noted that the veteran was working as an auto mechanic 
and was also a student.  He reported having continued right 
knee symptoms and that more surgery was being considered.  
His present orthopedic treatment was limited to being careful 
with his activities.  He was not taking oral medication and 
did not use braces or canes.  He did not perform exercises.  
His present comfort level allowed operating a car for two 
hours or walking for 30 minutes, with both activities being 
associated with increasing right knee pain.  

The relevant orthopedic symptoms were right knee pain and 
some partial locking of the right knee.  That knee had some 
feelings of instability, mostly a feeling that the knee might 
collapse.  He had subjective feelings of weakness and easy 
fatigue in the right knee.  There was no incoordination.  
Flare-ups with activity, mostly squatting, prolonged standing 
or walking, bothered his right knee.  Resting for an hour did 
not help much.  

On examination the veteran's muscle condition was average.  
He did not limp.  He was able to rise on his toes and on his 
heels.  There was a mild varus deformity of both lower 
extremities.  There was a gap of one inch between the knees 
when the ankles were touching.  Right knee motion was from 0 
degrees of extension to 130 degrees of flexion with moderate 
pain on motion.  There was pain over the full range of motion 
but worse at the end of motion.  There was no increased joint 
fluid in either knee.  There was moderate patellar pain and 
crepitation on the right.  The joint lines were tender but 
the ligaments were normal.  The right knee pain was 
anteromedial, near the patella.  Reportedly, right knee X-
rays by a private physician 3 months earlier revealed no 
evidence of arthritis.  

The diagnosis was status post two right knee surgeries of a 
torn medial meniscus with continued symptoms at the patella 
and medial joint, continued pain and partial locking due to 
chronic synovitis and symptomatic patellar chondromalacia, 
plus continuing derangement or tearing of the medial 
meniscus.  It was reported that patellofemoral pain syndrome 
was a diagnosis similar to symptomatic patellar 
chondromalacia.  It was commented that as to subjective 
symptoms, decreasing right knee flexion by 30 degrees would 
represent those symptoms.  He also had right knee flare-ups 
and decreasing flexion by 20 degrees would represent those 
flare-ups.  

The veteran underwent private right knee surgery in September 
2003 consisting of arthroscopic partial right medial 
meniscectomy and chondroplasty of the right medial femoral 
condyle.  

On VA examination in March 2004 the claim file was reviewed.  
It was noted that the veteran was soon to start work as a 
fireman.  He had had 3 surgical procedures on his right knee.  
Historically, he had had bilateral knee pain, worse in the 
right knee, and bilateral feelings of instability and some 
popping but no collapsing or locking of either knee.  He used 
some oral medication and a brace on the left but not the 
right knee.  He did some special exercises for both knees.  
He did not use a cane or crutch.  Operating a car for 2 hours 
bothered his right knee.  Walking for 30 minutes bothered 
both knees.  He had moderate right knee pain.  Both knees 
felt better following surgical procedures.  There was no 
right knee locking or instability.  He had subjective 
feelings of weakness, easy fatigue, and poor coordination in 
each knee.  Flare-ups with activity were most apt to bother 
the knees, usually with standing, walking or prolonged 
sitting.  Knee flare-ups occurred 3 or 4 times a week but 
resting for an hour provided some help.  

On examination the veteran's muscle condition was normal.  He 
did not limp.  He was able to rise on his heels and on his 
toes.  There was a slight varus deformity of both lower 
extremities, with there being a gap of one inch between the 
knees when the ankles were touching.  Right knee motion was 
from 0 degrees to 140 degrees with very mild pain which was 
mostly at the end of flexion.  There was no increase in joint 
fluid.  Patellar pain and crepitation were mild.  There was 
mild right medial joint line tenderness.  There were some 
osteophytes medially which were visible and palpable on 
examination.  There was no lateral joint line tenderness of 
the right knee.  Ligaments were normal.  Surgical scars were 
well healed and without numbness.  His knee pain was mostly 
medial, when it occurred.  

Right knee X-rays of January 2004 revealed moderate arthritic 
squaring of the medial femoral condyles and an osteophyte at 
the lateral edge of the medial femoral condyle that was 
1/16th of an inch in size.  The patella was satisfactory.  

The diagnosis was status post three surgical procedures on 
the right knee, with the most recent being helpful, but with 
arthritis and continuing pain from post-traumatic 
degenerative arthritis.  It was commented that he would 
continue to have difficulty with both knees and that further 
surgery was a possibility for both knees.  His present 
conservative treatment was appropriate.  It was noted that he 
was optimistic about working as a fireman but the examiner 
observed that this was rather vigorous work and that the 
veteran might eventually have to give it up.  

Private clinical records of 2004 reflect that in May 2004 X-
rays on weight-bearing revealed mild cartilage space 
narrowing of the medial compartment, which was worse on the 
left than the right.  The impression was mild degenerative 
arthritis of both knees.  On examination he had full range of 
motion of the right knee with moderate crepitation on motion.  
In June 2004 he again had full range of motion and had a 
popping sensation from patellofemoral syndrome, bilaterally, 
but more so in the left knee.  In August 2004 the veteran 
reported that he had not had very much knee pain lately but 
had had a couple of days of pain and swelling.  He took Vioxx 
which relieved his pian.  He maintained a good exercise 
program.  On examination he had good range of motion of the 
right knee with mild crepitation.  There was no particular 
tenderness about the knee.  The impression was osteoarthritis 
of both knees.  He was to continue his home exercise 
strengthening program.  Possible treatment by injections in 
the knees would be discussed next month.  It was felt that, 
ultimately, he would probably require total knee 
replacements.  

On VA examination in August 2005 the claim file was reviewed.  
The veteran had normal posture and gait and did not use any 
assistive devices.  His activities of daily living and 
occupation were not impaired, though he did get frequent pain 
in his job as a fire fighter.  He had had 3 successive 
surgical shaving of the right medial meniscus and since the 
most recent he continued to have intermittent pain, 
especially with prolonged sitting or lengthy walking.  He 
also had clicks and pops with extension of the right knee.  
Due to these symptoms, he avoided sports and did not run but 
could walk without limitation.  He took no medication other 
than occasional over-the-counter anti-inflammatories and 
glucosamine.  He had used a brace on his right knee 
previously but not for the past year.  He had not missed work 
due to knee pain.  He felt occasional catches and looseness 
but had not had giving way or loss of stability or 
coordination.  He denied having had swelling, weakness, 
excessive fatigability or incoordination.  He had not had 
flare-ups.  

On examination the veteran had no effusion, redness or 
deformity of the right knee.  Multiple small surgical scars 
which were well healed.  The joint was stable in all planes 
and there was full range of motion without pain or crepitus.  
The diagnosis was post-surgical right knee torn meniscus with 
full range of motion and minimal symptomatology.  It was also 
noted that there was no pain on range of motion or flare-ups 
and there were no additional limitations by pain, fatigue, 
weakness or lack of endurance following repetitive use.  X-
rays revealed narrowing of the lateral compartment, 
suggesting prior meniscectomies.  

Analysis

A May 2004 rating decision granted service connection for 
degenerative arthritis of the right knee and assigned a 10 
percent rating (citing DC 5010), separate and distinct from 
the 10 percent rating for the veteran's service-connected 
patellofemoral pain syndrome with right torn meniscus, 
assigned under DCs 5019 (synovitis) and 5259 (symptomatic 
removal of a semilunar knee cartilage).  

The May 2004 rating decision noted, in assigning a separate 
10 percent rating for degenerative arthritis, that although 
the March 2004 VA rating examination found full right knee 
range of motion, his flare-ups with additional loss of motion 
and his weakness, easy fatigue, and poor coordination caused 
sufficient functional loss as due to warrant a compensable 
rating when consideration was given to the guidance set forth 
in DeLuca, Id.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2005).  So, here, the Board may 
not again consider the DeLuca considerations in determining 
the proper evaluation for the service-connected 
patellofemoral pain syndrome with right torn meniscus.  In 
other words, additional function loss and limitation of 
motion due to pain and fatigue may not be considered a second 
time in rating the service-connected patellofemoral pain 
syndrome.  

The March 2004 VA examination noted that the veteran felt 
that there had been improvement following his three right 
knee operations.  While he has complained of some partial 
locking and a subjective feeling of instability in that knee, 
repeated clinical examinations have never documented either 
ligamentous instability, subluxation, ankylosis, locking or 
effusion of the right knee joint which would warrant a higher 
evaluation.  

Similarly, his surgical scars are well healed and are not 
shown to be symptomatic.  He has reported having used a knee 
brace for what was apparently a short period of time but 
there has never been any documented impairment in his gait.  

Likewise, the osteophytes at the femoral condyle do not 
warrant a 20 percent rating under DC 5260 for moderate 
impairment of the tibia and fibula, nor is there genu 
recurvatum (i.e., backward curving or hyperextended knee, 68 
Fed. Reg. 7017 (February 11, 2003)).  

The Board is aware of the opinion of a physician that at some 
future time the veteran may need to have a right knee 
replacement procedure done but the most recent VA's examiner 
opinion was that currently the veteran's symptoms were only 
minimal and did not cause impairment of the activities of 
daily living or in his occupation.  

From this, the Board concludes that an evaluation in excess 
of the current 10 percent disability rating is not warranted.  


Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not undergone prolonged hospitalization on account of it.  
The disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  In fact, the August 2005 VA 
examination noted that he had not missed any time from work.  
Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 





ORDER

An initial rating in excess of 10 percent for patellofemoral 
pain syndrome with right torn meniscus is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


